981 So.2d 1236 (2008)
Christine Lashay ROGERS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-6614.
District Court of Appeal of Florida, First District.
May 15, 2008.
Jack Behr, Public Defender, and Elton William Killam, Assistant Public Defender, Pensacola, for Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
In light of the absence of an objection by the state, the petition seeking a belated appeal of the August 24, 2007, order finding defendant competent to proceed in Escambia County Circuit Court case number 2003-CF-003598A, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent her on appeal.
BROWNING, C.J., VAN NORTWICK and LEWIS, JJ., concur.